This is an action to recover the statutory penalty for usury charged and received by defendant on money loaned to the plaintiff. C. S., 2306.
On 10 July, 1925, the defendant loaned to the plaintiff the sum of $16,000. On said day, plaintiff executed and delivered to defendant his note for the amount of the loan, due and payable six months after date. As security for the payment of his note, plaintiff deposited with the Bank of North Wilkesboro certificates for 185 shares of the capital stock of the Meadows Mill Company, of the par value of $100 per share. The note was not paid at its maturity. On or about 5 January, 1927, plaintiff offered to transfer to defendant the certificates for the shares of stock in payment of his note. This offer was accepted by the defendant. The note was paid by the transfer of the stock. The amount of the note with lawful interest accrued thereon was less than the par value of the stock. The plaintiff contended that the difference between the amount due on the note and the par value of the stock was charged and received by defendant as a "bonus." This contention was denied by the defendant.
The first issue submitted to the jury was answered as follows:
"Did the defendant, E. G. Finley, at the time of the payment of the $16,000 note by the purchase of plaintiff's securities knowingly take, receive, reserve or charge a greater amount of interest than six per cent per annum either before or after the interest accrued? Answer: No."
From judgment that plaintiff take nothing by his action, and that defendant recover his costs, the plaintiff appealed to the Supreme Court.
We find no error on the record in this appeal. Questions of fact involved in the issue were properly submitted to the jury. Their answer to the issue is conclusive. The judgment is affirmed.
No error. *Page 854